Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered February 26, 2004 in a proceeding pursuant to Social Services Law § 384-b and Family Court Act § 1055. The order, inter alia, terminated respondent’s parental rights with respect to five of respondent’s children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent contends that Family Court erred in failing to conduct a dispositional hearing to determine the best interests of five of her children before terminating her parental rights with respect to them. “A hearing on a petition alleging the violation of a suspended judgment is part of the dispositional phase of a permanent neglect proceeding” (Matter of Saboor C., 303 AD2d 1022, 1023 [2003]) and, contrary to respondent’s contention, the record establishes that the court properly considered the evidence bearing upon both the alleged violation of the suspended judgment and the best interests of the children in determining that termination of respondent’s parental rights is in the best interests of the children (see Family Ct Act § 631; Matter of Craig L., Jr., 2 AD3d 1461 [2003]; Matter of Francisco Anthony C.F., 305 AD2d 410 [2003]). Present—Green, J.P., Hurlbutt, Kehoe, Gorski and Martoche, JJ.